This case is ruled by that of Alabama State Federation of Labor v. McAdory, ante, p. 1, 18 So.2d 810, this day decided, in which latter case all questions presented in this record were determined.
On this appeal injunctive relief was sought, and properly denied.
The bill, however, in addition to seeking injunctive relief, also sought the judgment of the court as to the constitutional validity of the various sections of the Bradford Act, Code 1940, Tit. 26, § 376 et seq., treated in the McAdory case, supra. As to each of these several phases of the bill demurrers were interposed. These demurrers were sustained; and the court being of the opinion the bill was incapable of amendment, dismissed the bill out of court.
The conclusion reached in the McAdory case discloses that the trial court was due to overrule those demurrers testing the constitutionality of Section 12, and so much of Sections 13 and 14 which were declared invalid in the McAdory case, as well as Section 17, there declared invalid. It appears, therefore, that in part the demurrer should have been overruled, and the bill, seeking to invoke our Declaratory Judgment Statute, Code 1940, Tit. 7, §§ 156-168, *Page 33 
should not have been dismissed. The result of this appeal, therefore, is that the judgment should be in part affirmed and in part reversed, rendered, and remanded. It will be so ordered.
Affirmed in part and in part reversed, rendered, and remanded.
FOSTER, LIVINGSTON, and STAKELY, JJ., concur.
THOMAS and BROWN, JJ., dissent.